AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

 

for the
Northern District of Ohio
United States of America )
V. ) Case No.
Keith C. Ludrowsky )
)
Defendant —_ )

 

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date:

 

Defendant's signature

 

Signature of defendant’s attorney

Printed name of defendant’s attorney

 

Judge’s signature

 

Judge ’s printed name and title
